Citation Nr: 1146784	
Decision Date: 12/22/11    Archive Date: 12/29/11

DOCKET NO.  07-13 307A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUE

Entitlement to a compensable disability rating for service connected residuals of a granuloma of the right lung with wedge resection.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

E. D. Anderson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1956 to December 1963 and from January 1964 to January 1972.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2005 rating decision of the Department of Veterans Affairs Regional Office in Boise, Idaho.

In December 2009, the Board remanded this matter to the RO via the Appeals Management Center (AMC) in Washington, D.C. to obtain a VA medical opinion.  The action specified in the December 2009 Remand completed, the matter has been properly returned to the Board for appellate consideration.  See Stegall v. West, 11 Vet. App. 268 (1998).


FINDING OF FACT

The Veteran's current lung disability did not have onset in service and was not caused or aggravated by the Veteran's active service, including his service connected granuloma of the right lung with wedge resection.  


CONCLUSION OF LAW

The criteria for a compensable disability rating for residuals of a granuloma of the right lung with wedge resection have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 4.3, 4.7, 4.97, Diagnostic Codes 6600-6604, 6820, 6825-6833, 6840-6845 (2011). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Disability evaluations are determined by the application of a schedule of ratings which is based on the average impairment of earning capacity.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2010); 38 C.F.R., Part 4 (2011).  Separate diagnostic codes identify the various disabilities.  38 C.F.R. § 4.1 requires that each disability be viewed in relation to its history and that there be emphasis upon the limitation of activity imposed by the disabling condition.  38 C.F.R. § 4.2 requires that medical reports be interpreted in light of the whole recorded history, and that each disability must be considered from the point of view of the veteran working or seeking work.  38 C.F.R. § 4.7 provides that, where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.

An evaluation of the level of disability present also includes consideration of the functional impairment of the veteran's ability to engage in ordinary activities, including employment.  38 C.F.R. § 4.10 (2011).

Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule, but that findings sufficiently characteristic to identify the disease and the resulting disability and above all, coordination of rating with impairment of function, will be expected in all cases.  38 C.F.R. § 4.21.  Therefore, the Board has considered the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the veteran, as well as the entire history of the veteran's disability in reaching its decision.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

In deciding the veteran's increased evaluation claim, the Board has considered the determinations in Fenderson v. West, 12 Vet. App. 119 (1999) and Hart v. Mansfield, 22 Vet. App. 505 (2007), and whether the veteran is entitled to an increased evaluation for separate periods based on the facts found during the appeal period.  In Fenderson, the U.S. Court of Appeals for Veterans Claims (Court) held that evidence to be considered in the appeal of an initial assignment of a rating disability was not limited to that reflecting the then current severity of the disorder.  In that decision, the Court also discussed the concept of the "staging" of ratings, finding that, in cases where an initially assigned disability evaluation has been disagreed with, it was possible for a veteran to be awarded separate percentage evaluations for separate periods based on the facts found during the appeal period.  Id. at 126.  Hart appears to extend Fenderson to all increased rating claims.

The Veteran underwent a wedge resection of his right lung in 1959 due to suspected histoplasmosis.  No histoplasmosis was noted, yet a granuloma was found and removed from the lower lobe of the right lung.  

In an April 1972 rating decision, the RO granted service connection for this condition at a noncompensable disability rating.  

It appears that the Veteran's granuloma of the right lung with wedge resection is rated by the RO under Diagnostic Code 6820, which rates benign neoplasms of the respiratory system.  Under this code, benign neoplasms of the respiratory system are evaluated using an appropriate respiratory analogy.  38 C.F.R. § 4.97, Diagnostic Code 6820.  

As the Veteran was assigned a non-compensable disability rating, it is not entirely clear what other diagnostic code the RO used to rate the Veteran's right lung disability, but based on some of the Veteran's current diagnoses, the Board has considered Diagnostic Code 6600, which rates chronic bronchitis; Diagnostic Code 6602, which rates bronchial asthma; Diagnostic Code 6844, which rates post-surgical residual; and Diagnostic Code 6845 which rates chronic pleural effusion or fibrosis.  

Under all of these diagnostic codes, respiratory disabilities are evaluated using the results from pulmonary function tests (PFT).  See 38 C.F.R. § 4.97.  In that regard, under these diagnostic codes, a 10 percent rating requires a forced expiratory volume in one second (FEV-1) of 71 to 80 percent predicted, or ratio of FEV-1 to forced vital capacity (FEV-1/FVC) of 71 to 80 percent, or Diffusion Capacity of the Lung for Carbon Monoxide by the Single Breath Method (DLCO (SB)) of 66 to 80 percent predicted.  A 30 percent rating requires a FEV-1 of 56 to 70 percent predicted, or FEV-1/FVC of 56 to 70 percent, or DLCO (SB) of 56 to 65 percent predicted.  A 60 percent rating requires FEV-1 of 40 to 55 percent predicted, or FEV-1/FVC of 40 to 55 percent, or DLCO (SB) of 40 to 55 percent predicted, or maximum oxygen consumption of 15 to 20 ml/kg/min (with cardiorespiratory limit).  38 C.F.R. § 4.97.  A total disability rating is also assigned for complications such as cor pulmonale, right ventricular hypertrophy, pulmonary hypertension, episodes of acute respiratory failure, and the need for outpatient oxygen therapy.  Id.  Under Diagnostic Code 6602, disability ratings can be assigned based on the use of bronchodilator therapy.  

Respiratory disorders rated under Diagnostic Codes 6600 through 6817 and 6822 through 6847 will not be combined with each other.  If there is lung or pleural involvement, then ratings under Diagnostic Codes 6819 and 6820 will not be combined with each other or with Diagnostic Codes 6600 through 6817 or 6822 through 6847.  Rather, a single rating will be assigned under the diagnostic code that reflects the predominant disability, with elevation to the next higher evaluation if the severity of the overall disability warrants such elevation.  38 C.F.R. § 4.96(a). 

The Veteran contends that his extensive current pulmonary and/or respiratory problems are due to a worsening of his service-connected disability and that he therefore merits a compensable evaluation.

Since 1999, the Veteran has received a variety of diagnoses including bronchopulmonary aspergillosis, eosenophillic pneumonia, asthma, chronic obstructive pulmonary disease, chronic bronchitis, allergic rhinitis, restrictive airway disease, interstitial lung disease, and pulmonary fibrosis.  The medical evidence is unclear as to the exact nature and etiology of the Veteran's current pulmonary disorder or disorders.

A May 2005 VA examiner diagnosed the Veteran with chronic bronchitis with pulmonary function test showing some restrictive lung defect, as well as a mild response to bronchodilators.  

A September 2007 VA examination included findings of no respiratory abnormalities upon physical examination.  The examiner opined, noting the Veteran's normal pulmonary function test (PFT) studies, that it is less likely than not that the wedge resection of the lung is the cause of the Veteran's current respiratory symptoms, providing evidence against the Veteran's claim.

A February 2008 treatment note from West Valley Medical Center relates that a chest CT showed "bibasilar dependent subsegmental type atelectasis as well as some mild nonspecific prominence of the pulmonary interstitial markings bilaterally, some of which may be related to mild pulmonary venous congestion without frank alveolar edema."  It also showed "some nonspecific mild hazy ground glass opacity...some of which may be related to partial atelectasis; however, nonspecific pneumonitis/early airspace disease not excluded."

In an April 2008 VA pulmonary note, the Veteran's pulmonologist concluded that the Veteran most likely has asthma and either a respiratory infection or idiopathic pulmonary fibrosis.  He noted that the Veteran's prior resection could account for his mildly reduced lung volume.  

The Veteran's representative contends that a December 1967 re-enlistment examination showing generalized bronchopulmonary markings is evidence of a symptomatology that began in service and continues to the present, related to the service-connected granuloma and subsequent resection.  However, the Board notes that a chest x-ray taken at this time found no active disease and was otherwise within normal limits.  The Veteran had no diagnosed chronic respiratory disability at that time or at separation from service in 1972.  Chest x-rays taken in 1977 and 1978 were also within normal limits, providing more objective evidence against this claim.  

It is also important to note that the Veteran has an extensive smoking history, including cigarettes and pipes, which may also factor into his pulmonary and respiratory difficulties, and is clearly noted in the medical record.  

In December 2009, the Board remanded for a VA medical opinion to clarify to what extent (if any) the Veteran's current pulmonary conditions were incurred in his military service, particularly as stemming from the 1959 granuloma and wedge resection of the lower lobe of the right lung.

The examiner was asked, if possible, to separate the Veteran's current pulmonary disabilities into those which are related to the 1959 granuloma and resection (if any), and those which are unrelated.  The examiner was also asked to offer an opinion regarding the likelihood of whether the 1959 granuloma and resection caused the Veteran to be more susceptible to future pulmonary or respiratory difficulties, and if so, to what degree.   

The Veteran was afforded a VA examination in March 2010.  At that examination, the Veteran complained that he had experienced an unrelenting productive cough, shortness of breath, and right sided chest pain since his wedge resection in service.  

Pulmonary function testing yielded FEV-1 of 96 percent and FEV-1/FVC of 127 percent.  An x-ray found no acute cardiopulmonary process or any significant change since the Veteran's last x-ray.  On physical examination, the Veteran had diminished sensation surrounding the scar from his resection, as well as impairment of the right latissimus dorsi muscle.  The examiner concluded that this scar numbness and scapular dysfunction is due to the Veteran's chest surgery in service and the Board notes that the Veteran was awarded a separate disability rating for this which is not on appeal.  However, the examiner found that the Veteran's service connected disability had no effect on the Veteran's occupation or usual daily activities, providing highly probative evidence against the claim that he should receive a compensable evaluation for this condition.  

The examiner also concluded that the Veteran's current respiratory disabilities, including asthma and/or diffuse pulmonary fibrosis, are not caused by or the result of histoplasmosis or chest surgery in service, as "there is no reasonable cause and effect relationship between the two conditions."  He further opined that the Veteran's current pulmonary conditions of asthma and/or diffuse lung diseases with eosinophilia are not caused by or the result of the Veteran's pulmonary granuloma with eosinophilia incurred in military service.  He noted that the Veteran's illness in service was the result of a GI parasite and such parasites are not known to infect the lungs with granuloma, either acutely or forty years later with asthma or delayed diffuse lung disease.  Finally, the examiner stated that the Veteran's in service histoplasma infection and subsequent granuloma formation, as well as the wedge resection of the right lung are not know to result in asthma, chronic bronchitis, idiopathic pulmonary fibrosis, or bronchiectasis, providing highly probative evidence against the Veteran's claim.

Based on the above evidence, the Board finds that the Veteran's current respiratory disabilities are unrelated to his in service granuloma of the right lung with wedge resection, and a compensable disability rating for the Veteran's service connected residuals of a granuloma of the right lung, status post wedge resection is not warranted as it appears that the Veteran's current impairment is caused by non-service connected respiratory disabilities.  

In addition to the opinion of March 2010 VA examiner, the Board also relies on the absence of any diagnosed respiratory disability at separation from service or for many years after service.  While a VA pulmonologist suggested that the residuals of the Veteran's in service surgery could cause reduced lung capacity in the present (which is really not in dispute, which is why the VA obtained the medical opinion in the first place) his opinion was speculative and as such, is accorded little weight.  In any event, this opinion is clearly outweighed by the highly detailed and well reasoned medical evidence against this claim, which the Board finds persuasive.

While the Board recognizes that the Veteran believes that his current respiratory problems are related to his military service, he has not demonstrated that he has any knowledge or training in determining the etiology of such conditions.  In other words, he is a layman, not a medical expert.  The Board recognizes that there is no bright line rule that laypersons are not competent to offer etiology opinions.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (rejecting the view that competent medical evidence is necessarily required when the determinative issue is medical diagnosis or etiology).  Evidence, however, must be competent evidence in order to be weighed by the Board.  Whether a layperson is competent to provide an opinion as to the etiology of a condition depends on the facts of the particular case.

In Davidson, the U.S. Court of Appeals for the Federal Circuit (Federal Circuit) drew support from Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) for support for its holding.  Id.  In a footnote in Jandreau, the Federal Circuit addressed whether a layperson could provide evidence regarding a diagnosis of a condition and explained that "[s]ometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

Although the Veteran seeks to offer etiology opinions rather than provide diagnoses, the reasoning expressed in Jandreau is applicable.  The Board finds that the question of whether the Veteran currently has a respiratory disability that had onset in service or was caused or aggravated by the Veteran's active service, to include his service connected residuals of a granuloma of the right lung, status post wedge resection, too complex to be addressed by a layperson.  This connection or etiology is not amenable to observation alone.  Rather it is common knowledge that such relationships are the subject of extensive research by scientific and medical professionals.  Hence, the Veteran's opinion of the etiology of his current disability or disabilities is not competent evidence and is entitled to low probative weight.

The Veteran is competent to testify as to his observable symptoms and he has a long history of vague complaints of coughing, shortness of breath, and chest pain dating back to service, but the Board notes there is little objective evidence of any underlying pathology in service or until decades after service.  As such, the Board finds the objective medical evidence of record to be significantly more probative than the Veteran's uncorroborated testimony concerning both the current severity of his service connected residuals of a granuloma of the right lung with wedge resection and the relationship between any other current respiratory disabilities and the Veteran's active service.  To this degree, regarding the issue of a continuity of symptomatology since service, the Board finds the Veteran to be an inaccurate historian.     

For the above reasons, the Veteran's claim for a compensable disability rating for service connected residuals of a granuloma of the right lung with wedge resection is denied.  The evidence in this case is not so evenly balanced so as to allow application of the benefit-of- the-doubt rule.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2011).

The Board has also considered whether the Veteran's disability warrants referral for extraschedular consideration.  To accord justice in an exceptional case where the scheduler standards are found to be inadequate, the field station is authorized to refer the case to the Chief Benefits Director or the Director, Compensation and Pension Service for assignment of an extraschedular evaluation commensurate with the average earning capacity impairment.  38 C.F.R.  § 3.321(b)(1) (2011).

The criterion for such an award is a finding that the case presents an exceptional or unusual disability picture with related factors as marked interference with employment or frequent periods of hospitalization as to render impractical application of regular schedular standards.  The Court has held that the Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R.  § 3.321(b)(1) in the first instance; however, the Board is not precluded from raising this question, and in fact is obligated to liberally read all documents and oral testimony of record and identify all potential theories of entitlement to a benefit under the law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  The Court further held that the Board must address referral under 38 C.F.R. §3.321(b)(1) only where circumstances are presented which the Director of VA's Compensation and Pension Service might consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

In a recent case, the Court clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).  The Court stated that the RO or the Board must first determine whether the schedular rating criteria reasonably describe the veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria do reasonably describe the veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops.  Id.

If the RO or the Board finds that the schedular evaluation does not contemplate the veteran's level of disability and symptomatology, then either the RO or the Board must determine whether the veteran's exceptional disability picture includes other related factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 116.  If this is the case, then the RO or the Board must refer the matter to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Id.

The Board finds that the schedular rating criteria reasonably reflect the Veteran's disability levels and symptomatology.  The Veteran's reported difficulties are not so exceptional or unusual a disability picture as to render impractical application of regular schedular standards.  Therefore, no referral for extraschedular consideration is required and no further analysis is in order.

The Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. Court of Appeals for Veterans Claims held that, upon receipt of an application for a service-connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  

The Board notes that the United States Court of Appeals for Veterans Claims (Veterans Court), in Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), clarified VA's notice obligations in increased rating claims.  The Federal Circuit recently reversed the Veterans Court's decision in Vazquez-Flores, finding that VA is not required to tailor § 5103(a) notice to individual Veterans or to notify them that they may present evidence showing the effect that worsening of a service-connected disability has on their employment and daily life for proper claims adjudication.  For an increased rating claim, section § 5103(a) now requires that the Secretary notify claimants generally that, to substantiate a claim, they must provide, or ask the Secretary to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability.  See Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), rev'd sub. nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009) (holding that notice specific to individual Veterans is no longer required in increased compensation claims).  

Here, the VCAA duty to notify was satisfied by letters sent to the Veteran in March 2005 and May 2008.  These letters informed the Veteran of what evidence is required to substantiate his claim and of VA and the Veteran's respective duties for obtaining evidence.  The Veteran was also informed of how VA assigns disability benefits and effective dates.  

The duty to notify was not satisfied prior to the initial unfavorable decision on the claim by the AOJ.  Under such circumstances, VA's duty to notify may not be "satisfied by various post-decisional communications from which a claimant might have been able to infer what evidence the VA found lacking in the claimant's presentation."  Rather, such notice errors may instead be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) (where notice was not provided prior to the AOJ's initial adjudication, this timing problem can be cured by the Board remanding for the issuance of a VCAA notice followed by readjudication of the claim by the AOJ) see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as an SOC or SSOC, is sufficient to cure a timing defect).  

In this case, the VCAA duty to notify was satisfied subsequent to the initial AOJ decision by way of a letter sent to the appellant in May 2008.  Although the notice letter was not sent before the initial AOJ decision in this matter, the Board finds that this error was not prejudicial to the appellant because the actions taken by VA after providing the notice have essentially cured the error in the timing of notice.  Not only has the appellant been afforded a meaningful opportunity to participate effectively in the processing of her or his claim and given ample time to respond, but the AOJ also readjudicated the case by way of supplemental statements of the case issued in August 2008 and March 2011 after the notice was provided.  For these reasons, it is not prejudicial to the appellant for the Board to proceed to finally decide this appeal as the timing error did not affect the essential fairness of the adjudication.  

VA also has a duty to assist the veteran in the development of the claim.  This duty includes assisting the veteran in the procurement of service medical records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

The RO has obtained the Veteran's service treatment records, as well as VA treatment records.  The appellant was afforded a VA medical examination in May 2005, September 2007 and March 2010.  The March 2010 examination is adequate and probative for VA purposes because the examiner relied on sufficient facts and data, provided a rationale for the opinion rendered, and there is no reason to believe that the examiner did not reliably apply reliable scientific principles to the facts and data.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  

Significantly, neither the appellant nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

ORDER

The appeal is denied.  


____________________________________________
JOHN J. CROWLEY 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


